   DAVID L. ANDERSON (CABN 149604)
 1 United States Attorney

 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 SHINING J. HSU (CABN 317917)
   Assistant United States Attorney
 4        450 Golden Gate Avenue, Box 36055
          San Francisco, California 94102-3495
 5
          Telephone: (415) 436-7022
 6        Fax: (415) 436-6748
          Email: Shining.Hsu@usdoj.gov
 7
   Attorneys for Plaintiff
 8
 9                                     UNITED STATES DISTRICT COURT
10                                    NORTHERN DISTRICT OF CALIFORNIA
11                                         SAN FRANCISCO DIVISION
12
     UNITED STATES OF AMERICA,                            CASE NO. CR 09-0501 CRB
13
              Plaintiff,                                  WRIT OF CONTINUING GARNISHMENT
14
         v.
15
     TWAVIDA CEARAY PLUMMER,
16
              Defendant,
17

18   EPISCOPAL COMMUNITY SERVICES OF
     SAN FRANCISCO,
19
              Garnishee.
20

21
              TO:     Episcopal Community Services of San Francisco
22                    165 8th Street, San Francisco, CA 94103
23

24            YOU ARE HEREBY COMMANDED TO GARNISH FOR THE BENEFIT OF THE
25 UNITED STATES OF AMERICA PROPERTY IN YOUR POSSESSION IN WHICH THE

26 DEFENDANT -JUDGMENT DEBTOR HAS A SUBSTANTIAL NONEXEMPT INTEREST.

27            The name, last known address, and last four digits of the social security number of the person
28
     Writ of Continuing Garnishment
     Case No: CR 09-0501 CRB
                                                          1
 1 who is the defendant-judgment debtor (“defendant”) in this action and whose property is subject to this

 2 Writ are as follows:

 3
                        Twavida Cearay Plummer
 4                      1476 Oakdale Avenue
 5                      San Francisco, CA 94124
                        Social Security Number (last four digits): XXX-XX-9269
 6

 7           This Writ has been issued at the request of the United States of America to enforce the collection
 8 of a criminal judgment entered in favor of the United States against the debtor for a debt in the original
 9 amount of $59,750.52. There is a balance due of approximately $38,668.04.

10           The following are the steps that you must take to comply with this Writ. If you have any
11 questions, you should consult with your attorney.

12           1.         Pursuant to 28 U.S.C. § 3205(c)(2)(F), if you have in your custody, control, or possession
13 any property of the debtor (including wages, salary, commissions, or bonuses; or periodic payments

14 pursuant to a pension or retirement program) in which the debtor has a substantial nonexempt interest, or

15 if you obtain custody, control, or possession of such property while this Writ is in effect, you must

16 immediately withhold such property from the debtor and retain it in your possession until you receive

17 instructions from the Court which will tell you what to do with the property. With respect to the

18 debtor’s wages, salary, commissions, or bonuses; or periodic payments pursuant to a pension or
19 retirement program, you must withhold twenty-five percent (25%) of such amount(s) after all deductions

20 required by law have been withheld. See, 28 U.S.C. §§ 3205(a) and 3002(9).

21           2.         Pursuant to 28 U.S.C. § 3205(c)(2)(E), you are required to answer this Writ within 10
22 days after service of this Writ upon you. You must answer the Writ even if you do not have in your

23 custody, control, or possession any property of the debtor. Pursuant to 28 U.S.C. § 3205(c)(4), your

24 answer must state, under oath, the following information:

25                 a.      Whether or not you have in your custody, control, or possession, any property
26                         owned by the debtor in which the debtor has a substantial nonexempt interest,
27                         including nonexempt disposable earnings;
28
     Writ of Continuing Garnishment
     Case No: CR 09-0501 CRB
                                                             2
 1                 b.      a description of such property and the value of such property;

 2                 c.      a description of any previous garnishments to which such property is subject

 3                         and the extent to which any remaining property is not exempt; and

 4                 d.      the amount of the debt you anticipate owing to the debtor in the future and

 5                         whether the period for payment will be weekly or another specified period.

 6           For your convenience, a form which addresses the above-requested information is attached and

 7 may be used to answer the Writ.

 8           3.         After you complete the answer under oath, pursuant to 28 U.S.C. § 3205(c)(2)(E) and

 9 (c)(4), within ten (10) days after service of this Writ upon you, you must mail or deliver the original

10 answer bearing the original signature of the person preparing the answer to the Court at the following

11 address:

12
                        Office of the Clerk
13
                        United States District Court
14                      450 Golden Gate Ave., Box 36060
                        San Francisco, CA 94102
15

16           At the same time you mail or deliver the original answer to the Court, you must also mail or
17 deliver a copy of the original answer to both the debtor and attorney for the United States at the following

18 respective addresses:
19                Twavida Cearay Plummer
                  1476 Oakdale Avenue
20                San Francisco, CA 94124
21
                        Shining J. Hsu, Assistant U.S. Attorney
22                      United States Attorney’s Office
                        450 Golden Gate Avenue, 9th Floor
23
                        P.O. Box 36055
24                      San Francisco, CA 94102

25
             Please note that the attached form answer contains a certificate of service which needs to be
26
     completed by the person mailing the copies of the answer to the debtor and the attorney for the United
27
     States, and which needs to be filed with the Court along with the answer.
28
     Writ of Continuing Garnishment
     Case No: CR 09-0501 CRB
                                                            3
 1           IF YOU FAIL TO ANSWER THIS WRIT OR FAIL TO WITHHOLD PROPERTY IN

 2 ACCORDANCE WITH THIS WRIT, THE UNITED STATES MAY PETITION THE COURT

 3 FOR AN ORDER REQUIRING YOU TO APPEAR BEFORE THE COURT TO ANSWER THE

 4 WRIT AND TO WITHHOLD PROPERTY IN ACCORDANCE WITH THE WRIT BEFORE

 5 THE APPEARANCE DATE. IF YOU FAIL TO APPEAR OR DO APPEAR AND FAIL TO

 6 SHOW GOOD CAUSE WHY YOU FAILED TO COMPLY WITH THIS WRIT, THE COURT

 7 WILL ENTER A JUDGMENT AGAINST YOU FOR THE VALUE OF THE DEBTOR’S

 8 NONEXEMPT INTEREST IN SUCH PROPERTY (INCLUDING NONEXEMPT DISPOSABLE
 9 EARNINGS). THE COURT MAY ALSO AWARD A REASONABLE ATTORNEY’S FEE TO

10 THE UNITED STATES AND AGAINST YOU IF THE WRIT IS NOT ANSWERED WITHIN

11 THE TIME SPECIFIED HEREIN AND IF THE UNITED STATES FILES A PETITION

12 REQUIRING YOU TO APPEAR.
                                            SUSAN Y. SOONG,
13                                          Clerk of the Court
14                                          United States District Court for the
                                            Northern District of California
15

           February 28, 2020
16 Dated: _______________________     By:   __________________________
                                            Deputy Clerk
17

18
19

20

21

22

23

24

25

26

27

28
     Writ of Continuing Garnishment
     Case No: CR 09-0501 CRB
                                            4
